DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 02/02/2021.
Claims 1, 5-6, 11, 13, 17-21, 23 and 26-30 have been amended.
Claims 1-2, 4-14, 16-23 and 25-30 are pending.

Response to Arguments


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 12-14, 16-17, 19, 22-23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US .

Regarding Claim1, Anderson teaches a system ([Fig.1, ⁋ 0017], FIG. 1 illustrates a website connected to users via a network configured for system health monitoring and reduction of workload on a backend system using client side request throttling) comprising: a plurality of clients; and a server communicatively coupled to the plurality of clients (([Fig. 1, ⁋ 0017], comprise a single server such as web server 140, or comprise multiple servers such as web server 140, application server 190 and database server 195. multiple users, e.g., clients 120 access the website simultaneously, communicatively coupled over the data communications network 130);
wherein the server comprises a quality of service (QoS) aware server agent ([⁋ 0017], To achieve control of the loads on the system, a request throttler 145 [e.g., a quality of service (QoS) aware server agent] can be coupled to the web server 140. Importantly, to control the number of requests 150 which arrive in the web server 140, system health logic 170 can be coupled to the request throttler 145 in order to monitor the health of the server system) to: 
divide the plurality of clients into client groups and assign a priority level to each of the client groups ([⁋ 0023], Anderson teaches clients are classified ;
monitor a health of the server ([⁋⁋ 0007, 0009], monitoring a server system, determining a measure of health of the server system. [Fig. 1, ⁋ 0017], system health logic 170 can be coupled to the request throttler 145 in order to monitor the health of the server system);
determine a first heartbeat status message to be sent to a first client group based on an assigned priority level of the first client group and the health of the server; determine a second heartbeat status message to be sent to a second client group based on an assigned  priority level  of  the second  client  group and  the health of the server, wherein the second heartbeat status message indicates a state of the server that is different from the first heartbeat status message ([Fig. 1, ⁋ 0018], System health logic 170 can reduce the multiple metrics to a single health value or matrix of health values [e.g., heartbeat status message]. The request throttler 145 can embed the health value in a HTML response 155, which is returned to the client users 120. Each of the client users 120 can have a client browser with a time delay function 125 that can take the returned health value and calculate the corresponding time delay. [⁋ 0022], …the delay time can be based on the SLA of a client user 120. For example, client users 120 with a "gold" service 
send the first and second heartbeat status messages to the first and second client groups, respectively ([⁋ 0020], …the system health value can be determined by the system health monitor … the request throttler 145 can embed the system health value in a HTML response 155 to be returned to the client user 120. [⁋ 0022] …a matrix of health values derived from multiple measurements points in the server system can be sent to the client user 120 and a more selective delay calculated. … delay is based on overall health of the server. the delay time can be based on the SLA of a client user 120. For example, client users 120 with a "gold" service classification would receive smaller delay times while regular service classification users would receive longer delays); and 
instruct clients corresponding to the first and second client groups based on the corresponding first and second heartbeat status messages ([⁋ 0018], …throttler 145 can embed the health value in a HTML response 155, which is 
However, Anderson does not explicitly teach, but Artobello teaches instruct clients to send data based on the corresponding heartbeat status messages ([⁋ 0013], the EIS server detect the sick-but-not-dead situations, identify the resources involved, determine its degraded level, and send out a degraded status information message to the client. [⁋ 0030], The server availability status can be passed to a user exit at the client side to take the appropriate action based on the defined policies. The user exit to take action when thresholds are reached (e.g. continue send work to the EIS server 20a or reroute work to another server 20b)).


Regarding Claim 2, Anderson teaches the system of claim 1, wherein assigning the priority level comprises assigning a different priority level to each of the client groups ([⁋ 0022] Anderson teaches classify client users with a "gold" service classification [e.g., higher priority client] and  regular service classification [e.g., lower priority client] users).

Regarding Claim 4, Anderson teaches the system of claim 1, wherein the state of the server appears to be different for different client groups based on the assigned priority level ([⁋ 0022], …the delay time can be based on the SLA of a client user. For example, client users 120 with a "gold" service classification would receive smaller delay times while regular service classification users would receive longer delays).

Claim 5, Anderson teaches The system of claim 1, wherein the QoS aware server agent is to instruct the clients corresponding to one of the first and second client groups having a higher priority level to send associated metrics based on the corresponding first and second heartbeat status messages ([⁋ 0018], …throttler 145 can embed the health value in a HTML response 155, which is returned to the client users 120. Each of the client users 120 can have a client browser with a time delay function 125 that can take the returned health value and calculate the corresponding time delay. A Convert onClick function 180 can be coupled to the request throttler 145 and/or web server 140. When a client user 120 clicks on any link in the returned HTML page, e.g., response 155, that link does not immediately generate a request to the server 140. Instead, the selected link calls the onClick function, which delays the transmission of the request for a calculated time based on system health, e.g., the embedded health value. [⁋ 0022], client users 120 with a "gold" service classification would receive smaller delay times while regular service classification users would receive longer delays).

Regarding Claim 7, Anderson do not explicitly teach, however, Artobello teaches the system of claim 1, wherein the QoS aware server agent is to determine a heartbeat status message indicating the state of the server as being good, critical, or sick for each client group based on the assigned priority level of each client group ([⁋⁋ 0023-0027], the EIS server maintain an availability level which represents its ability to process work. The following levels can be used. 3--Available for work [i.e. good]. 2--Degraded--Can still accept work [i.e. critical]. 1--Unavailable for work [i.e. sick]. This availability level information will be sent to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the state of the server as being good, critical, or sick to the client as taught by Artobello, because it would allow to effectively handle the client data based on the severity of the problem and/or the resources involved.

Regarding Claim 8, Anderson teaches the system of claim 7, wherein when the heartbeat status message indicates the state of the server as being good to a client group, clients belonging to the client group sends all metrics to the server ([⁋ 0019], when the system health/capability improves, then this is reflected in a different health value being returned to the client in the HTML response of the delayed request. Subsequently, the next client user request can be delayed by less time or possibly not at all. In effect, the system can autonomically balance and deliver the most optimal end user response times, guard against overload).

Claim 12, Anderson teaches the system of claim 1, wherein the QoS aware server agent is to monitor the health of the server based on at least one parameter selected from a group consisting of a central processing unit (CPU) usage, a number of disk writes, a number of connected clients, and a memory usage ([⁋ 0018], system health logic 170 can monitor and collect all necessary system information, such as, but not limited to CPU utilization, disk I/O utilization, system paging, network bandwidth utilization).
However, Anderson does not explicitly teach, but Artobello teaches wherein the health of the server is monitored at predetermined time intervals ([0016], the client establishes a configuration file to set policy thresholds and a heartbeat interval. The heartbeat interval identifies how often the EIS server needs to send availability information with any degraded status to the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to setting a time interval to monitor server health status as taught by Artobello, because it would allow to continuous monitoring the health status of the server.

Claims 13-14 are rejected under the same rationale as claims 1-2.
Claims 16-17 are rejected under the same rationale as claims 4-5.
Claims 19 and 28 are rejected under the same rationale as claim 7.
Claim 22 are rejected under the same rationale as claim 12.

Regarding Claim 23, Anderson teaches a non-transitory machine-readable medium storing instructions executable by a server (⁋⁋ 0023-24).
The rest of the limitations of claim 23 are rejected under the same rationale as claim 1.

Claims 25-26 are rejected under the same rationale as claims 4-5.

Claims 6, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Artobello further in view of Poder et al. (US 2014/0266684, hereafter “Poder”).

Regarding Claim 6, Anderson in view of Artobello do not teach, however, Poder teaches the system of claim 1, wherein the QoS aware server agent is to instruct the clients corresponding to one of the first and second client groups having a higher priority level to send critical metrics based on the corresponding first and second heartbeat status messages, and wherein the critical metrics are defined in the server and details about the critical metrics are communicated to corresponding ones of the clients (Poder teaches [⁋ 0082] prioritizing register 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson and  Artobello with Poder in order to instruct the client to send only the critical data as taught by Poder, because it would allow to process only the critical data in a degraded condition.

Claims 18 and 27 are rejected under the same rationale as claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Artobello further in view of Urano et al. (US 6289379, hereafter “Urano”).

Regarding Claim 9, Anderson in view of Artobello do not explicitly teach, however, Urano teaches the system of claim 7, wherein when the heartbeat status message indicates the state of the server as being critical to a client group, clients belonging to the client group to send critical metrics and persist non-critical metrics in an associated local data store ([C4:L42-45], when the load on the network or the manager computer is high, the manager computer sends an instruction requesting to send only the important logs to reduce the amount of logs that are sent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instruct the client to send only the important data when the load on the server is high as taught by Urano, because it would allow to effectively handle the client data based on the criticality of data.

s 10, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Artobello further in view of Reese et al. (US 20100131573, hereafter “Reese”).

Regarding Claim 10, although Artobello teaches 2-byte status code, one of the is “1 – Unavailable to work” and instruct client to Anderson in view of Artobello do not explicitly teach based on the status of the server, the client either continue to send work to the server or reroute work to another server [⁋ 0030]. However, Anderson in view of Artobello do not explicitly teach, but Reese teaches the system of claim 7, wherein when the heartbeat status message indicates the state of the server as being sick to a client group, clients belonging to the client group to persist all metrics in an associated local data store ([⁋ 0081], If server is unavailable [i.e. sick], the data can be saves in the local database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to save the data in local database when server is unavailable as taught by Reese as a predictable alternative to save the data locally so that it can be send later when the server is available.

Claims 20 and 29 are rejected under the same rationale as claims 8-10.

s 11, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Artobello further in view of Maruyama et al. (US 2012/0117131, hereafter “Maruyama”).

Regarding Claim 11, Anderson in view of Artobello do not explicitly teach, however, Maruyama teaches the system of claim 1, wherein the QoS aware server agent is to determine the first and second heartbeat status messages to be sent to the first and second client groups during one of network disruptions, restarting the server due to maintenance, and restarting the server due to sick server recovery ([⁋ 0121], in response to restart of the data server, the server state section transmits, to the client state section, a NOTIFY message to notify of the restart of the data server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send information about the state of the server when server is restarting as taught by Maruyama, because it would allow to detect the restart of the server and maintain consistence of data processing.

Claims 21 and 30 are rejected under the same rationale as claim 11.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/AARON N STRANGE/          Primary Examiner, Art Unit 2419